Citation Nr: 1219934	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for retropatellar pain in the left knee, to include a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to September 1996.

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  However, jurisdiction of the appeal is currently with the RO in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

This case was remanded by the Board in July 2011 for further development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Unfortunately, the Board determines that additional development is required before the claim may be adjudicated.

Specifically, since the time this claim was last remanded by the Board, the evidence of record now includes an inquiry (or request) for information from the Social Security Administration (SSA).  Although this 4-page document contains very little information, it appears to indicate that the Veteran submitted application for disability benefits.  In such cases, the Board notes that any records submitted to or generated by the SSA must be acquired prior to adjudicating the claim, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

This SSA inquiry appears to indicate that the Veteran's claim for disability benefits was denied.  However, as there is no basis for the SSA denial, there is no way to consider whether the associated records are relevant to this claim.  Nevertheless, in order to prevent potential prejudice to the Veteran, these records should be acquired. 

Next, while the Veteran's knee disability has been generally characterized as retropatellar pain, the VA outpatient treatment records are noteworthy for a December 2007 VA evaluation, where the reviewing physician speculated that that the Veteran may have a loose lateral meniscus tear, and recommended that an MRI be performed to rule out this possibility.  

Subsequent treatment records in March 2008 indicate that this MRI was performed.  However, the actual results of this MRI are unknown, as the report is not in the claims file, nor do any of the physicians who conducted follow-up evaluations discuss the results in any detail.  These MRI results may have a bearing on the appropriate rating for the Veteran's left knee disability and, as such, an attempt should be made to acquire this evidence.  

Finally, although this claim has up to this point been limited to the appropriate rating for the Veteran's left knee disability, the Court of Appeals for Veterans Claims has made clear that a claim for an increased rating amounts to a claim for the highest rating possible, to include TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, it is not entirely clear whether the Veteran has claimed to be unemployable.  At his hearing before the Board in March 2011, he was not working, but that was because he was a full-time student.  He did not assert that he was unemployable.

However, the fact that the Veteran has now submitted a claim for disability benefits with the SSA indicates, to at least a certain extent, that he believes that he is unable to maintain gainful employment due to his disabilities.  Also, at a VA examination in March 2007, the Veteran specifically stated that he was currently not working because his previous job hurt his knee too much.  Therefore, while has been no affirmative assertion by the Veteran that he is unemployable, it does appear that his service-connected knee disability has inhibited his ability to work in the past.  Therefore, the RO should attempt to clarify if the Veteran is asserting that he is unemployable and, if so, the issue of entitlement to TDIU should also be considered as part of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Acquire the Veteran's treatment records from the VA Medical Centers in Minneapolis, Minnesota, White City, Oregon, Portland Oregon or Salt Lake City, Utah, for the Period since December 2011.  

In addition to the above development, the RO should specifically acquire any documents and reports related to the MRI that was performed on the Veteran's left knee between December 2007 and March 2008.  

If the Veteran has undergone any recent private treatment for the disorder on appeal, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so. A record of any negative development should be included in the claims file.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

3.  Contact the Veteran in order to determine if he is asserting that he us unemployable due to his service connected disability.  As part of this communication, the Veteran should be informed of the evidence necessary to support a claim for TDIU, as established in 38 C.F.R. § 4.16 (2011).  

4.  Thereafter, readjudicate the issue on appeal, to include entitlement to TDIU, if appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


